Third District Court of Appeal
                               State of Florida

                          Opinion filed May 26, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0608
                       Lower Tribunal No. 16-18787
                          ________________


                       Pierre Richard Fenelon,
                                  Appellant,

                                     vs.

                     Danna F. Magloire-Fenelon,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Rosa C.
Figarola and Jason E. Dimitris, Judges.

      Fleurantin, Francois & Antonin, P.A., and Larry R. Fleurantin, for
appellant.

     Danna F. Magloire-Fenelon, in proper person.


Before SCALES, LINDSEY, and MILLER, JJ.

     PER CURIAM.

     Affirmed.